John D. Bennett, S.
A proposed decree and a counter decree have been submitted in this accounting and objection is made to a provision in the counter decree for payment of $65 for stenographic minutes of the hearing of January 5, 1959.
The objector quotes section 299 of the Judiciary Law but makes no mention of section 30 of the Surrogate’s Court Act, which provides a definite fee for the writing out of stenographic notes of testimony in any proceeding for the record of the Surrogate’s Court and permitting the Surrogate to order that the fee for such record copy be paid out of the estate to which the proceeding relates. Under this provision this court has charged the expense of the record copy to the estate herein. The inclusion of this payment is proper and the objection is overruled.
There have been a number of occasions recently where payment for the record copy has been questioned and this court desires to set forth its policy concerning the same. At hearings held before this court, attorneys frequently present considerable *461testimony on matters with which they are familiar hut which are new to the court. It is impossible to remember the details of such testimony with sufficient exactness to render a just and complete decision. The court requires a record copy of such testimony to refresh its recollection.
The court is recognizant of the cost of minutes and has attempted to co-operate with counsel in every way possible to reduce this expense. Where a record copy of minutes is obtained, the court has always made the same available to all the attorneys in the proceeding for use in preparing any memoranda or papers for the court. The court is also willing to forego an additional record copy where an attorney secures a copy of the minutes for his own use and then files the same with his memorandum or other papers as part of the record.
However, where as in this case it is necessary for the court to secure a record copy of the minutes, the court will charge the same to the estate to which the proceeding relates unless, for some special reason, such charge would be improper or inequitable.
The decree in this accounting will be signed with the direction for payment to the stenographer included therein.